Citation Nr: 1626004	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-48 610	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on  individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to December 1994 and from August 2003 to May 2007.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to TDIU.  This claim was remanded by the Board in December 2012.  


FINDING OF FACT

With consideration of the Veteran's education and vocational experience, the Veteran's service-connected disabilities do not preclude him from securing substantially gainful employment.


CONCLUSION OF LAW

The service-connected disabilities do not preclude the Veteran from securing and following substantially gainful employment, and the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The notice must also identify evidence the VA will seek to provide for the Veteran, and any additional evidence the claimant is expected to provide to VA.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  However, where the evidence demonstrates the Veteran had actual knowledge of the elements of the claim, failure to receive a notice letter is not prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA has met all statutory and regulatory notice provisions.  Prior to initial adjudication, a December 2012 letter satisfied the duty to notify provisions with regard to entitlement to TDIU.  

Additionally, part of VA's duty to assist includes the procurement of, or the provision of assistance to the claimant in the procurement of service medical records and other pertinent treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran indicated that he receives medical treatment at the Houston VA Medical Center (VAMC), and those records have been associated with the claims file in addition to the service medical records.  Accordingly, VA has satisfied the duty to assist with regard to the collection of outstanding medical records relevant to the claim.

When the Board remands a claim, it has a duty to ensure substantial compliance with the requests in the remand.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The December 2012 remand decision directed the RO to issue the Veteran notice, obtain VA treatment records from August 2012 onwards, and provide the Veteran with an examination to assess the impact of the Veteran's service-connected disabilities on his ability to obtain substantially gainful employment.  A review of the record shows that the AOJ has substantially complied with the remand requests.  Additionally, the Board notes that VA examinations and vocational assessments in TDIU claims are not required.  Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011).  Accordingly, the VA examination provided in April 2013 will be weighed for probative value with all the other evidence of record.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 556 U. S. 396 (2009), 129 S. Ct. 1696 (2009) (burden of showing that a notice error is prejudicial falls on appellant).  Moreover, the purpose behind the notice requirement has been satisfied because the Veteran has been provided a meaningful opportunity to participate effectively in the processing of the claim, including the opportunity to present pertinent evidence.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim are relatively equal, reasonable doubt shall be resolved in favor of the claimant.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, the disability shall be rated 60 percent or more.  If there are two or more service-connected disabilities, there shall be at least one rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  The Veteran's combined service-connected disability rating has been no higher than 50 percent throughout the appeal period.  Accordingly, the Veteran does not meet the schedular criteria for TDIU.

As of February 10, 2009, the Veteran is service-connected for:  (1) PTSD, rated 50 percent; (2) residuals of a left wrist scaphoid fracture, rated 10 percent; (3) degenerative disc disease of the lumbar spine, rated 10 percent; (4) tinnitus, rated 10 percent; and (5) peripheral neuropathy of the sciatic nerve of the left lower extremity, rated 10 percent.  The combined service-connected disability rating is 70 percent as of February 10, 2009.  Thus, as of February 10, 2009 onwards, the Veteran meets the schedular criteria for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(a).  However, prior to that date the Veteran's PTSD was only rated at 30 percent effective May 30, 2007, while all of the Veteran's other service-connected disabilities were still rated at 10 percent and the Veteran's combined rating was only 50 percent.  The Veteran does not meet the schedular criteria for entitlement to a TDIU for the appeal period from April 2008 to February 10, 2009.  

However, notwithstanding the above listed schedular criteria, a Veteran may be awarded TDIU if he is unable to secure or follow a substantially gainful occupation due to the service connected disabilities.  If the evidence shows that the Veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities, but the criteria of 38 C.F.R. § 4.16(a) are not met, the claim must be referred to the Director of the Compensation Service.  38 C.F.R. § 4.16(b) (2015); Fanning v. Brown, 4 Vet. App. 225 (1993).  The did not refer the TDIU claim for consideration.  However, the Board finds that the evidence is against a finding that the Veteran is unemployable as it appears the Veteran has been employed full-time for at least part of the appeal period, and has routinely been employed despite small periodic stretches of unemployment.  Accordingly, the Board finds that remand to consider referral for entitlement to a TDIU under 38 C.F.R. § 4.16(b) prior to February 10, 2009, is not warranted.

As for the appeal period from February 10, 2009 onwards, because the Veteran meets the schedular criteria for TDIU the remaining question is whether the service-connected disabilities preclude him from engaging in or retaining substantially gainful employment.  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  That inquiry must focus on whether, in light of the service-connected disabilities, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Consideration may not be given to the Veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  Factors to be considered in determining whether unemployability exists are the Veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Here, the record shows that at the time of the April 2013 VA examination, the Veteran reported that he was working full-time at FedEx.  Additionally, as noted by the April 2013 VA examiner, a November 2012 treatment record indicates that the Veteran has been attending night classes at ITT, has an associate's degree, and is trying to obtain an second associate's degree in business management, and that he was attending school while working full-time at FedEx.  Moreover, although March 2013 VA treatment records show that the Veteran had recently lost a job as a truck driver, he reported that he lost it at least partially due to his own dissatisfaction, and partially because of interpersonal conflicts.  Additionally, a June 2015 treatment records shows that the Veteran was working as a truck driver and was about to start a new job.  A November 2013 VA treatment record indicates that the Veteran's wife "works full-time as well," suggesting that the Veteran was also working full time. 

Finally, an April 2013 PTSD Disability Benefits Questionnaire (DBQ) also addressed how and whether the Veteran's service-connected disabilities impacted his ability to procure substantially gainful employment.  That April 2013 PTSD DBQ noted that the Veteran reported that his physical disabilities made it difficult for him at work, and that his depression and PTSD likely had a contributory role in his difficulty at work by causing a reduction of tolerance, patience, and motivation that could interact with pain issues.  The examiner found that the service-connected mental conditions did not preclude occupational functioning in a sedentary, solitary work environment that accommodated physical limitations.  Likewise, a March 2013 Tinnitus DBQ found that the Veteran's tinnitus would not prevent the Veteran from procuring substantially gainful employment.  Accordingly, although some pain caused by the Veteran's lumbar spine, left wrist, and left lower extremity peripheral neuropathy disabilities has been noted in the VA treatment records, as the Veteran has been gainfully employed full-time throughout most of the appeal period, has an associate degree, and is pursuing a second associate degree, the Board find's that the Veteran's service-connected disabilities do not prevent him from procuring substantially gainful employment.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2015).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of TDIU and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


